                  City Ordi11ance Violntio11 0710212018 e1iforcement by M. Kerr
    On Monday July 2, 2018 at approximately 0802 hours, I, Officer Kerr, observed a banner
    sign attached to two Cedar Trees inside the south entrance gate of the Bentley Manor
    subdivision. This banner sign was for a 4ih of July party which was to be at the address
    of 130 Calais Way Shavano Park, TX 78249. This banner is a violation of the Shavano
    Park sign ordinance. I took a photograph of this sign with my city cellphone. While
    driving through the Bentley Manor subdivision, I observed two more banner signs and
    some other signs staked into the ground. All the signs that I observed were placed within
    the Home Owners Association property.
    At approximately 1500 hours, I made contact with Edward Ogden, homeowner of 130
    Calais Way, and advised him of the violation. Mr. Ogden stated that the signs are placed
    out every year and no one has ever said anything. I then stated that it is a violation of
    Shavano Park City Ordinances and will be enforced. I advised Mr. Ogden that he has
    seven (7) days to remove the banner signs and he stated that they will be removed after
    the 4th of July. After speaking with Mr. Ogden, I left Bentley Manor without further
    incident.

                 City Ordina11ce Violation, 0712612018 e11forceme11t by R. Lacy
0   On Thursday, July 26, 2018, I, Ray Lacy, a Law Enforcement Officer employed by the
    City of Shavano Park, Bexar County, Texas was on duty and patrolling the city of
    Shavano Park.

    Due to heightened concern of mail thefts and violations of the City of Shavano Park
    Ordinances by construction workers, I entered the area known as Bentley Manor at
    approximately 3:30pm to patrol the area for crime.

    Immediately upon entering the North entrance on Fame Castle, I observed in the right
    hand median a plastic sign in the right of way area. I removed this sign and found it to be
    an 18 x 27 sign for an event at 130 Calais Way on Saturday, July 28. These signs,
    commonly referred to as "Bandit Signs" under the City of Shavano Park Code of
    Ordinances, Section 24-2.

    I removed said illegally posted sign from the public ROW, and upon turning around to
    return to my vehicle1 I saw 2 large1 flexible material signs, known as banner signs, tied to
    the trees at the exit gate. The trees and the re~of land is in the public ROW, and under
    the provisions of CoSP Code of Ordinance 24-2, no sign may be attached to a tree.
    Under CoSP Code of Ordinance 24-3, banner signs are prohibited. One approved banner
0
                                                                                              Exhibit 3

                                                                           ~h~v~nn   P::1rk   R::1tP.~    Nn OOfiOP.
    sign may be erected by the Property Owners Association seven days prior to the First
    Tuesday in October (National Night Out). The banner sign in question is;

    I. Not related to National Night Out

    2. Not erected by the Home Owners Association

    Therefore the 2 banner signs were removed from the right of way. I then observed a
    second plastic 18 x 27 sign stuck into the ROW in the middle of the island where Fame
    Castle divides into a landscaped island. This area is also a ROW and not a private home
    location. This sign was also removed.

    Upon preparing the exit the area through the South entry/exit street of Bentley Manor, I
    observed at approximately 3:40pm another plastic sign in the entrance ROW area of the
    road of Bentley Manor. I then also saw 2 more large banner signs, tied to the trees of the
    exit side of Bentley Manor. All of these signs were placed in the public ROW area, were
    not in any person's yard, and were all in violation of the CoSP Code of Ordinances. In
    keeping with the directive of the City of Shavano Park Administration directive and
    following the enforcement of our Code of Ordinances, standard procedure of the CoSP
    Police Department is to remove these signs, and municipal court citations could be
    issued.
0   All seven (7) signs, four banner signs and three plastic signs were removed and brought
    to the CoSP Police Department.



    At 4:52pm, I made a call to the Bentley Manor Home Owners Association President, Mr.
    Adam Holzhauer, informing him that I had discovered the signs and removed them. Mr.
    Holzhauer commended me for this action, as the Bentley Manor HOA did not approve
    the signs to be erected. Mr. Holzhauer further commented that the prior incident in early
    July was not approved by the HOA, and that the parties in question did these actions
    without permission.

    The signs in question are being held as evidence until such time as a municipal court
    summons is issued, or the statute of limitations on the Class C violation occurs.




0
                                                                                            Exhibit 3

                                                                         8hav:mn Park Bates No. 0050£
